IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                               Assigned On Brief October 12, 2001

        ROBERT L. SMITH, JR. v. WARDEN LARRY CRAVEN, ET AL.

                   Direct Appeal from the Circuit Court for Hardeman County
                            No. 9376    Jon Kerry Blackwood, Judge



                      No. W2001-00955-COA-R3-CV - Filed January 9, 2002


Petitioner appeals from the trial court’s order denying Petitioner’s petition for writ of certiorari. We
affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY K. LILLARD , J., joined.

Robert L. Smith, Jr., Pro Se.

Tom Anderson, Jackson, Tennessee, for the appellees, Larry Craven and Randy Eckman.

                                      MEMORANDUM OPINION1

        Robert L. Smith, Jr., filed a petition for writ of certiorari in the circuit court wherein he
alleges that he is an inmate incarcerated in the Hardeman County Correctional Facility which is
operated by Corrections Corporation of America. Respondent Larry Craven is identified as the
warden of the correctional facility and respondent Randy Eckman as the associate warden.

       The gist of the petition is that petitioner was denied the right to timely appeal an order of the
general sessions court dismissing his civil warrant due to the fact that he was not notified of the




        1
          RU LE 10. MEMORANDUM OPINION. This C ourt, with th e con currence of all judges participatin g in
the case, may affirm, reverse or mod ify the actions of the trial court by memorandum opinion when a formal opinion
wo uld have no precedential value. When a case is decided by memorandum opinion it shall be designated
“MEMO RANDUM OPINION”, shall not be published, and shall not be cited or relied on for any reason in any
unrelated case.
dismissal until the time to appeal to circuit court had lapsed.2 The order of the circuit court was
apparently entered sua sponte as the petition was filed April 5, 2001 and the order filed April 10,
2001. The record before us does not contain a response by the Respondents. The order of dismissal
does not state the basis for the trial court’s dismissal other than to say that “the Petition for a Writ
of Certiorari is not well-taken and should be denied.”

         Section 27-8-106 of the Tennessee Code provides as follows:

                 The petition for certiorari may be sworn to before the clerk of the circuit
         court, the judge, any judge of the court of general sessions, or a notary public, and
         shall state that it is the first application for the writ.

Tenn. Code Ann. § 27-8-106 (2000).

       In reviewing the petition before us, we have determined that it meets neither of the
requirements of the statute. See Depew v. King’s, Inc., 276 S.W.2d 729 (Tenn. 1955); and Drainage
Dist. No. 4 of Madison County v. Askew, 196 S.W. 147 (Tenn. 1917).

        The order of the circuit court dismissing the petition for writ of certiorari is affirmed and
costs of this appeal are taxed to the appellant, Robert L. Smith, Jr., for which execution may issue
if necessary.


                                                                  ___________________________________
                                                                  DAVID R. FARMER, JUDGE




         2
           A party has ten days to appeal from an adverse decision of the general sessions court to the circuit court, where
the case is heard de novo. Ten n. Co de A nn. § 27-5-108.

                                                            -2-